 



Exhibit 10.1
ASSIGNMENT AND ASSUMPTION AGREEMENT
          ASSIGNMENT AND ASSUMPTION AGREEMENT, dated as of February 28, 2006
(this “Agreement”), by and among XO Communications, Inc., a Delaware corporation
(“Assignor”), and XO Holdings, Inc., a Delaware corporation and a wholly-owned
subsidiary of Assignor (“Assignee”).
W I T N E S S E T H:
          WHEREAS, Assignee, Assignor and Elk Associates, LLC, a Delaware
limited liability company (“Buyer”), are parties to that certain Equity Purchase
Agreement, dated as of November 4, 2005 (as amended from time to time, the
“Purchase Agreement”), providing for the sale by Assignee to Buyer, and the
purchase by Buyer from Assignee, of all of the issued and outstanding membership
interests (the “Equity Interests”) of XO Communications, LLC, a Delaware limited
liability company and wholly-owned subsidiary of Assignee (“XO LLC”);
          WHEREAS, pursuant to the Purchase Agreement, to facilitate the
purchase and sale of the Equity Interests as contemplated thereby, Assignor,
Assignee and XO LLC entered into that certain Agreement and Plan of Merger,
dated as of February 28, 2006 (as amended from time to time, the “Merger
Agreement”), pursuant to which Assignor will merge (the “Merger”) with and into
XO LLC, with XO LLC as the entity surviving such Merger; and
          WHEREAS, pursuant to the Merger Agreement, and as a condition to the
consummation of the Merger, Assignor and Assignee have agreed to enter into this
Agreement, which provides for the assignment and transfer to Assignor, and the
assumption and acceptance by Assignee, of the Assumed Liabilities and the
Assumed Assets (as each such term is defined below) as provided herein;
          NOW, THEREFORE, in consideration of the foregoing premises and the
covenants and agreements contained in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Assignor and Assignee, each intending to be legally bound, hereby
agree as follows:
     1. Certain Definitions. In addition to the terms defined elsewhere herein,
as used in this Agreement, the following terms shall have the respective
meanings below:
          “Assumed Assets” shall mean any and all of Assignor’s right, title and
interest in, to or under the assets and properties set forth on Schedule I
attached hereto.
          “Assumed Liabilities” shall mean any and all liabilities and
obligations of Assignor arising from and after the date hereof (i) pursuant to,
in connection with, with respect to, under or as provided in the contracts,
agreements and instruments set forth on Schedule II attached hereto and (ii) in
connection with, relating to or with respect to the Assumed Assets.
          “Excluded Assets” shall mean any and all assets and properties of
Assignor (other than the Assumed Assets) and any and all of Assignor’s right,
title and interest therein.

 



--------------------------------------------------------------------------------



 



          “Excluded Liabilities” shall mean any and all liabilities and
obligations of Assignor (other than the Assumed Liabilities), which arose prior
to or arise from and after the date hereof, whether by or pursuant to contract,
applicable law or otherwise, including, without limitation, any such liabilities
and obligations in connection with, with respect to, under or relating to any
Excluded Assets.
     2. Assignment and Assumption of Assumed Liabilities. Assignor hereby
forever assigns, conveys, transfers and sets over unto Assignee, its successors
and assigns the Assumed Liabilities. Assignee hereby accepts such assignment and
assumes and agrees to pay, perform and discharge when due, and to protect,
indemnify, defend and hold Assignor harmless from and against, the Assumed
Liabilities.
     3. No Assignment of Excluded Liabilities. Assignor shall retain and
continue to be liable for, and shall protect, indemnify, defend and hold
Assignee harmless from and against, any and all Excluded Liabilities and, for
the avoidance of doubt, Assignee shall not assume (or be deemed to have assumed)
or in any way be liable or responsible hereunder or otherwise for or with
respect to any Excluded Liabilities.
     4. Assignment of Assumed Assets. Assignor hereby forever assigns, conveys,
transfers, sets over and delivers unto Assignee, its successors and assigns the
Assumed Assets. Assignee hereby accepts such assignment.
     5. No Assignment of Excluded Assets. Assignor shall retain any and all of
its right, title and interest in, to and under any and all Excluded Assets and,
for the avoidance of doubt, Assignor shall not assign (or be deemed to have
assigned) hereunder or otherwise any of its right, title or interest in, to or
under any Excluded Assets.
     6. Power of Attorney. Assignor hereby constitutes and appoints Assignee,
its successors and assigns, as Assignor’s true and lawful attorney and
attorneys, with full power of substitution, in Assignor’s name and stead, but on
behalf and for the benefit of Assignee, its successors and assigns, to demand
and receive any and all of the Assumed Assets, and to give receipts and releases
for and in respect of the same, and any part thereof, and from time to time to
institute and prosecute in Assignor’s name, or otherwise, for the benefit of
Assignee, its successors and assigns, any and all proceedings at law, in equity
or otherwise, which Assignee, its successors and assigns, may deem proper for
the collection or reduction to possession of any of the Assumed Assets or for
the collection and enforcement of any claim or right of any kind hereby sold,
conveyed, transferred and assigned, or intended so to be, and to do all acts and
things in relation to the Assumed Assets which Assignee, its successors and
assigns shall deem desirable, and Assignor hereby declares, acknowledges and
agrees that the foregoing power of attorney is coupled with an interest
sufficient at law and in equity to support such power of attorney and is and
shall be irrevocable by Assignor, whether by its dissolution or otherwise, for
any reason whatsoever.
     7. Further Assurances. From time to time after the date hereof, Assignor
shall, at Assignee’s request and without the payment of any additional
consideration to Assignor, do, execute, acknowledge and deliver, or shall cause
to be done, executed, acknowledged and delivered, any, all and every such
further acts, deeds, conveyances, transfers, assignments,

- 2 -



--------------------------------------------------------------------------------



 



powers of attorney and assurances as reasonably may be required to more
effectively assign, convey, transfer, set over and deliver unto, and vest in,
Assignee, and to put Assignee in possession of, any of the Assumed Assets.
     8. Subject to Agreement. Except as otherwise provided herein, nothing
contained in this Agreement shall itself (i) change, amend, extend or alter (nor
shall it be deemed or construed as changing, amending, extending or altering)
the terms or conditions of the Merger Agreement or the Purchase Agreement in any
manner whatsoever, or (ii) create or establish liabilities or obligations not
otherwise created or existing under or pursuant to the Merger Agreement and/or
the Purchase Agreement. In the event of any conflict or other difference between
the Merger Agreement or the Purchase Agreement, on the one hand, and this
Agreement, on the other hand, the provisions of the Merger Agreement or the
Purchase Agreement (as applicable) shall govern and control.
     9. Governing Law. This Agreement shall be governed by and construed under
the laws of the State of New York, without regard to the principles of conflicts
of laws thereof.
     10. Counterparts. This Agreement may be executed in one or more
counterparts, each of which when executed shall be deemed to be an original, but
all of which together shall constitute one and the same agreement.
     11. Entire Agreement; Amendment. This Agreement, including the Schedules
attached hereto, the Merger Agreement and the Purchase Agreement constitute the
entire agreement, and supersede all prior agreements and undertakings, both
written and oral, among the parties hereto, or any of them, with respect to the
subject matter hereof. This Agreement may not be amended or supplemented except
by a written document executed by the parties to this Agreement.
     12. Severability. In the event any provision hereof is determined by a
court or other governmental authority of competent jurisdiction to be invalid,
illegal or unenforceable, the remaining provisions of this Agreement shall
remain in full force and effect to the fullest extent permitted by applicable
law.
     13. No Third Party Beneficiaries. Neither anything contained in this
Assignment nor the assumption by Assignee of the Assumed Liabilities is intended
by the parties hereto to expand the rights and remedies of any third party
against Assignee as compared to the rights and remedies which such third party
would have had against Assignor had the parties hereto not consummated the
transactions contemplated hereby.
     14. Survival; Successors. This Agreement and the covenants and agreements
herein contained shall survive the consummation of the transactions contemplated
by the Merger Agreement and Purchase Agreement and shall inure to the benefit of
and be binding upon the parties hereto and their respective successors and
assigns.
[remainder of page intentionally left blank]

- 3 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption Agreement to be duly executed as of the date first written above.

                      XO COMMUNICATIONS, INC.    
 
                    By:   /s/ Carl J. Grivner                  
 
      Name:   Carl J. Grivner    
 
      Title:   President and Chief Executive Officer    
 
                    XO HOLDINGS, INC.    
 
                    By:   /s/ William Garrahan                  
 
      Name:   William Garrahan    
 
      Title:   Acting Chief Financial Officer and
Senior Vice President    

